Exhibit 99.2 AUTODESK, INC. (ADSK) FISCAL SECOND QUARTER 2 AUGUST 12, 2010 PREPARED REMARKS Autodesk is posting a copy of these prepared remarks and its press release to its investor Website.These prepared remarks are offered to provide shareholders and analysts with additional time and detail for analyzing our results in advance of our quarterly conference call. As previously scheduled, the conference call will begin today, August 12, 2010 at 2:00 pm PDT (5:00 pm EDT) and will include only brief comments followed by questions and answers. These prepared remarks will not be read on the call. To access the live broadcast of the question and answer session, please visit the Investor Relations section of Autodesk’s Website at www.autodesk.com/investor.A complete reconciliation between GAAP and non-GAAP results is provided in the tables following these prepared remarks. Second Quarter Fiscal 2011 Overview Autodesk experienced year-over-year growth in each major geography leading to stronger than expected year-over-year revenue growth for the company.Revenue results in our international geographies were particularly solid with all of our top 5 countries showing year-over-year growth.We experienced strong year-over-year growth in several key areas including operating margin, revenue from commercial new licenses, and cash flow from operations.Strong revenue results coupled with ongoing cost controls led to greatly improved operating margin and earnings per share compared to the second quarter last year. · Revenue was $473 million, an increase of 14 percent as compared to the second quarter of fiscal 2010, and approximately flat sequentially. · GAAP operating margin was 17 percent, compared to 1 percent in the second quarter last year, and 11 percent in the first quarter of fiscal 2011. · Non-GAAP operating margin was 25 percent, compared to 16 percent in the second quarter last year, and 20 percent in the first quarter of fiscal 2011. · On a GAAP basis, diluted earnings per share were $0.25, compared to diluted earnings per share of $0.05 in the second quarter of fiscal 2010, and diluted earnings per share of $0.16 in the first quarter of fiscal 2011. 1 · On a non-GAAP basis, diluted earnings per share were $0.36, compared to non-GAAP diluted earnings per share of $0.24 in the second quarter of fiscal 2010, and non-GAAP diluted earnings per share of $0.29 in the first quarter of fiscal 2011. · Cash flow from operating activities was $112 million, an increase compared to $47 million in the second quarter of fiscal 2010, and a decrease compared to $139 million in the first quarter of fiscal 2011. · Revenue from commercial new licenses continued its momentum growing 46 percent compared to the second quarter last year and 18 percent sequentially. Revenue Analysis (in millions) 2Q 2010 3Q 2010 4Q 2010 1Q 2011 2Q 2011 Total net revenue $ License and other revenue $ Maintenance revenue $ Total net revenue for the second quarter was $473 million as reported, an increase of 14 percent as compared to the second quarter of fiscal 2010, and approximately flat sequentially.On a constant currency basis, revenue for the second quarter increased 13 percent compared to the second quarter of fiscal 2010, and was flat sequentially. License and other revenue was $281 million, an increase of 22 percent compared to the second quarter last year, and flat sequentially. Maintenance revenue was $192 million, an increase of 4 percent compared to the second quarter last year, and a decrease of 1 percent sequentially. Maintenance billings increased 6 percent year-over-year, and decreased 22 percent sequentially.The sequential decrease in maintenance billings is primarily related to the first quarter one-time benefit from the product upgrade promotion and typical seasonality. The sequential revenue comparisons above were negatively impacted by a one-time benefit of approximately $15 million in upgrade revenue related promotions and a price change in the first quarter. Maintenance renewal rates increased sequentially and year-over-year. 2 Given the recent foreign exchange volatility, we would like to provide a brief summary of how we handle foreign currency exchange hedging.A few points to call out include: · Autodesk does not conduct foreign currency exchange hedging for speculative purposes.The primary purpose of our hedging program is to limit our risk of loss on foreign denominated cash flows and to partially reduce variability that would otherwise impact our financial results from currency fluctuations. · We utilize cash flow hedges on revenue and certain operating expenses in major currencies.We hedge our net exposures using a four quarter rolling layered hedge.The closer to the current time period, the more we are hedged. · The major currencies we hedge include the euro, yen, pound sterling, Canadian dollar, and Swiss franc. The euro is the primary exposure for the company. · When we report results on a constant currency basis, it attempts to report the changes in the underlying business operations by eliminating fluctuations caused by changes in foreign currency exchange rates and hedge gains or losses recorded within the current period. Revenue by Geography Revenue by Geography (in millions) 2Q 2010 3Q 2010 4Q 2010 1Q 2011 2Q 2011 EMEA $ Americas $ Asia Pacific $
